Exhibit 10.1

GIBRALTAR INDUSTRIES, INC.

2005 EQUITY INCENTIVE PLAN

Award of Performance Units

THIS AWARD is made to                                          (the “Recipient”)
as of this              day of January, 2012.

Recitals:

Effective as of April 1, 2005, Gibraltar Industries, Inc. (the “Company”)
adopted an equity based incentive plan known as the Gibraltar Industries, Inc.
2005 Equity Incentive Plan (the “Plan”).

An Award to the Recipient of                                  (            )
Performance Units (the “Targeted Performance Unit Award”) has been approved as
provided for by the Plan. These Performance Units will be converted to and paid
in cash to the Recipient provided that the Company achieves certain Performance
Goals established by the Compensation Committee. The actual number of
performance Units that the Recipient shall be entitled to receive payment for
shall be increased or decreased, depending on the degree to which the Company
achieves a level of performance which exceeds or is less than Performance Goals
established by the Compensation Committee; provided that the number of
additional Performance Units which may be credited to the Recipient shall not
exceed the number of Performance Units contained in the Targeted Performance
Unit Award with the result that maximum number of Performance Units which the
Recipient may receive payment for as a result of this Award is two (2) times the
number of Performance Units contained in the Targeted Performance Unit Award.

The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.

The Award of Performance Units to the Recipient on the terms and conditions
contained in this instrument has been approved according to the terms of the
Plan.

Grant of Award:

NOW, THEREFORE, the Company hereby grants an Award of Performance Units to the
Recipient on the following terms and conditions:

1. Award of Performance Units. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of
Performance Units equal in number to the number of Performance Units contained
in the Targeted Performance Unit Award. The number of Performance Units which
the Recipient shall be entitled to be paid for shall be increased or decreased
based on the degree to which the Company has achieved or failed to achieve the
Performance Goals established by the Compensation Committee. Provided that the
Recipient satisfies the terms and conditions set forth in this Instrument, the
Performance Units awarded to the Recipient will be converted to cash and paid to
the Recipient as provided for in this Instrument. Any reference in this
Instrument to Performance Units shall be deemed to refer only to the Performance
Units granted pursuant to the Award reflected in this Instrument together with
any Dividend Equivalent Units attributable to such Performance Units and any
additional Performance Units credited to the Recipient with respect to the
Performance Units referred to above pursuant to the anti-dilution provisions of
the Plan.



--------------------------------------------------------------------------------

2. Restriction on Transfer. The Performance Units issued pursuant to this Award
shall be subject to the Restrictions on transfer set forth in Section 8.01 of
the Plan.

3. Performance Period and Performance Goals. The Performance Period for the
Performance Units contained in this Award shall be the period beginning
January 1, 2012 and ending December 31, 2012. The Performance Goal which shall
be in effect for the Performance Period shall be the achievement by the Company
of a total shareholder return for the Performance Period (hereinafter the
“Company TSR”), which total shareholder return is equal to the total shareholder
return for the Performance Period of the Standard & Poors 600 Small Cap index
(hereinafter the S&P 600 TSR”). The Company TSR shall be equal to a fraction,
the numerator of which is equal to: (a) the sum of: (i) an amount equal to the
average of the closing prices of one share of the Company’s Common Stock as
reported by the NASDAQ Stock Exchange Global Select Market for each of the
twenty (20) Business Days (as defined in the singular below) ending on the last
day of the Performance Period, adjusted, if applicable, to reflect any stock
splits or stock dividends made by the Company during the Performance Period; and
(ii) the amount of the dividends, if any, paid on one (1) share of the Company’s
Common Stock during the Performance Period; minus (b) an amount equal to the
average of the closing prices of one share of the Company’s Common Stock as
reported by the NASDAQ Stock Exchange Global Select Market for each of the
twenty (20) Business Days ending immediately prior to the first day of the
Performance Period, and the denominator of which is an amount equal to the
average of the closing prices of one share of the Company’s Common Stock as
reported by the NASDAQ Stock Exchange Global Select Market for each of the
twenty (20) Business Days ending immediately prior to the first day of the
Performance Period. The S&P 600 TSR shall be a fraction, the numerator of which
is equal to: (x) an amount equal to the average of the closing prices of the
Standard & Poors 600 Small Cap Index determined for each of the twenty
(20) Business Days ending on the last day of the Performance Period; minus
(y) an amount equal to the average of the closing prices of the Standard & Poors
600 Small Cap Index determined for each of the twenty (20) Business Days ending
immediately prior to the first day of the Performance Period, and the
denominator of which is an amount equal to the average of the closing prices of
the Standard & Poors 600 Small Cap Index determined for each of the twenty
(20) Business Days ending immediately prior to the first day of the Performance
Period. For purposes of this Instrument, the term “Business Day” means each day
on which stock exchanges in the United States are open for trading.

4. Payments to Employed Recipients. Except as otherwise provided in Section 9
below, if, prior to December 31, 2014 (hereinafter the “Vesting Date”), there
has not been a Change in Control and the Recipient is still in the employ of the
Company on the Vesting Date, the Company shall, no earlier than January 1, 2015
and no later than January 31, 2015 (such period being hereinafter the “Intended
Payment Period”), pay the Recipient, in cash or immediately available funds, an
amount equal to: (a) the number of the Performance Units (and related Dividend
Equivalent Units) which are deemed to have been earned by the Recipient for the
Performance Period (as determined pursuant to Section 7 hereof); multiplied by
(b) an amount equal to the average of the closing prices of one share of Common
Stock as reported by the NASDAQ Stock Exchange Global Select Market on each
Business Day during the period beginning October 1, 2014 and ending December 31,
2014 (such amount being hereinafter the “Intended Performance Unit Valuation”).

 

2



--------------------------------------------------------------------------------

5. Payment Upon Certain Terminations of Employment. Notwithstanding any
provisions of Section 6.10 of the Plan to the contrary and subject, in all
cases, to the provisions of the Omnibus Code Section 409A Compliance Policy
adopted by the Company effective January 1, 2009 and Section 9 below:

(a) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient terminates his employment with the Company after the end
of the Performance Period and after the Recipient has attained at least age
sixty (60) and completed at least five (5) years of service with the Company (as
determined under the rules governing years of service provided for by the
Company’s 401(k) plan) (any such Recipient who has attained at least age sixty
(60) and completed at least five (5) years of service being hereinafter a
“Retirement Eligible Recipient”); then (ii) the Company shall pay to the
Retirement Eligible Recipient during the Intended Payment Period, in cash or
immediately available funds, an amount equal to: (A) the number of the
Performance Units (and related Dividend Equivalent Units) which are deemed to
have been earned by the Retirement Eligible Recipient for the Performance Period
(as determined pursuant to Section 7 hereof); multiplied by (B) an amount equal
to the Intended Performance Unit Valuation;

(b) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the end of the Performance Period due to the Recipient’s death or Disability
or by the Company “without cause” (as “cause” is defined in Section 6(c) below)
(whether or not the Recipient is a Retirement Eligible Recipient); then
(iii) the Company shall, no later than thirty (30) days following the date the
Recipient’s employment with the Company is terminated, pay to the Recipient (or,
in the case of the Recipient’s death, to the Recipient’s Beneficiary), in cash
or immediately available funds, an amount equal to: (A) the number of
Performance Units contained in the Targeted Performance Unit Award; multiplied
by (B) an amount equal to the average of the closing prices of one share of
Common Stock as reported by the NASDAQ Stock Exchange Global Select Market on
each Business Day occurring during the ninety (90) day period ending on the day
immediately preceding the date the Recipient’s employment with the Company is
terminated;

(c) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated after
the end of the Performance Period, either due to the Recipient’s death or
Disability or by the Company “without cause” (as “cause” is defined in
Section 6(c) below) (whether or not the Recipient is a Retirement Eligible
Recipient); then (iii) the Company shall, no later than thirty (30) days
following the date the Recipient’s employment with the Company is terminated,
pay to the Recipient (or, in the case of the Recipient’s death, to the
Recipient’s Beneficiary), in cash or immediately available funds, an amount
equal to: (A) the number of Performance Units (and related Dividend Equivalent
Units) which are deemed to have been earned by the Recipient (as determined
pursuant to Section 7); multiplied by (B) an amount equal to the average of the
closing prices of one share of Common Stock as reported by the NASDAQ Stock
Exchange Global Select Market on each Business Day occurring during the ninety
(90) day period ending on the day immediately preceding the date the Recipient’s
employment with the Company is terminated; and

 

3



--------------------------------------------------------------------------------

(d) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated by the
Company “for cause” (as “cause” is defined in Section 6(c) below) after the end
of the Performance Period; and (iii) at the time the Recipient’s employment is
terminated, the Recipient is a Retirement Eligible Recipient; then (iv) the
Company shall, no later than thirty (30) days following the date the Recipient’s
employment with the Company is terminated, pay to the Retirement Eligible
Recipient, in cash or immediately available funds, an amount equal to: (A) the
number of Performance Units (and related Dividend Equivalent Units) which are
deemed to have been earned by the Retirement Eligible Recipient (as determined
pursuant to Section 7); multiplied by (B) an amount equal to the average of the
closing prices of one share of Common Stock as reported by the NASDAQ Stock
Exchange Global Select Market on each Business Day occurring during the ninety
(90) day period ending on the day immediately preceding the date the Recipient’s
employment with the Company is terminated.

6. Forfeiture of Performance Units Upon Certain Terminations of Employment. (a)
If: (i) prior to the Vesting Date, there has not been a Change in Control; and
(ii) the Recipient’s employment with the Company has been terminated prior to
the end of the Performance Period but after the Recipient has become a
Retirement Eligible Recipient; and (iii) the Recipient’s employment with the
Company has been terminated “for cause” (as “cause” is defined in Section 6(c)
below) or for any other reason other than the Recipient’s death or Disability or
a termination by the Company “without cause” (as “cause” is defined in
Section 6(c) below); then (iv) the Retirement Eligible Recipient shall forfeit
his right to payment for any Performance Units awarded pursuant to the terms of
this Instrument and the Company shall have no obligation to pay the Recipient
any amount with respect to such Performance Units.

(b) If: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the Vesting Date (whether before or after the expiration of the Performance
Period) for any reason other than the Recipient’s death, the Recipient’s
Disability or a termination of the Recipient by the Company without “cause” (as
“cause is defined in Section 6(c) below); and (iii) at the time that the
Recipient’s employment is terminated, the Recipient is not a Retirement Eligible
Recipient; then (iv) the Recipient shall forfeit his right to payment for any
Performance Units awarded pursuant to the terms of this Instrument and the
Company shall have no obligation to pay the Recipient any amount with respect to
such Performance Units.

(c) For purposes of this Agreement, the term “cause” when used in the context of
a termination “for cause” or a termination “without cause” shall mean that the
Recipient has, in the determination of the Committee, engaged in egregious acts
or omissions which have resulted in material injury to the Company and its
business.

 

4



--------------------------------------------------------------------------------

7. Performance Units Deemed Earned. For purposes of determining the amount of
the payment to be made to the Recipient with respect to the Performance Units
awarded pursuant to this Instrument, the number of Performance Units deemed to
have been earned by the Recipient for the Performance Period shall be determined
by the Committee as soon as practicable following the end of the Performance
Period. To determine the number of Performance Units which shall be deemed to
have been earned by the Recipient, the Committee shall first determine whether
the Company’s TSR for the Performance Period is at least two percent (2.0%). If
the Company’s TSR for the Performance Period is less than two percent (2.0%),
the number of Performance Units deemed to have been earned by the Recipient for
the Performance Period shall be deemed to be zero (0) Performance Units. If the
Company’s TSR for the Performance Period is two percent (2.0%) or more, the
Committee shall compare the Company TSR for the Performance Period to the S&P
600 TSR for the Performance Period. If the Company TSR for the Performance
Period exceeds the S&P 600 TSR for the Performance Period, the number of
Performance Units deemed to have been earned by the Recipient with respect to
such Performance Period shall be equal to the number of Performance Units
contained in the Targeted Performance Unit Award, increased by a number of
Performance Units (provided that the aggregate number of Performance Units
deemed to have been earned by the Recipient after any such increase shall not in
any event exceed two hundred percent (200%) of the number of Performance Units
contained in the Targeted Performance Unit Award as adjusted , if applicable,
pursuant to the anti-dilution provisions of the Plan) equal to three percent
(3.0%) of the total number of Performance Units in the Targeted Performance Unit
Award (or a pro-rata portion thereof) for each one hundred (100) basis points
(or a pro-rata portion thereof) by which the Company TSR for the Performance
Period exceeds the S&P 600 TSR for the Performance Period. If the Company TSR
for the Performance Period is less than the S&P 600 TSR for the Performance
Period, the number of Performance Units deemed to have been earned by the
Recipient for the Performance Period shall be equal to the number of Performance
Units contained in the Targeted Performance Unit Award, reduced by a number of
Performance Units equal to six percent (6.0%) of the total number of Performance
Units in the Targeted Performance Unit Award (or a pro-rata portion thereof) for
each one hundred (100) basis points (or a pro-rata portion thereof) by which the
S&P 600 TSR for the Performance Period exceeds the Company TSR for the
Performance Period. If the Company TSR for the Performance Period is equal to
the S&P 600 TSR for the Performance Period, the number of Performance Units
deemed to have been earned by the Recipient shall be equal to the number of
performance Units contained in the Targeted Performance Unit Award. No
fractional Performance Units will be earned or issued, and, instead, the award
of Performance Units will be rounded up or down to the nearest whole share.

8. Payment for Performance Units Upon a Change in Control. If a Change in
Control occurs after the end of the Performance Period, on the date the Change
in Control occurs the Recipient shall, subject to the provisions of Section 9
below, be paid, in cash or immediately available funds, an amount equal to the
number of Performance Units, if any, deemed to have been earned by the Recipient
pursuant to Section 4 hereof with respect to the Performance Period multiplied
by the Fair Market Value of one Share of Common Stock, determined as of the date
the Change in Control occurs. If a Change in Control occurs prior to the end of
the Performance Period, on the date the Change in Control occurs the Recipient
shall, subject to the provisions of Section 9 below, be paid, in cash or
immediately available funds, an amount equal to the number of Performance Units
contained in the Targeted Performance Unit Award multiplied by the Fair Market
Value of one Share of Common Stock, determined as of the date the Change in
Control occurs. Notwithstanding the foregoing, if any payment has been made to
any Recipient under the terms of Section 4, Section 5 or Section 6 above and
following the date any such payment is made a Change in Control occurs, the
Recipient shall not be entitled to any additional payment with respect to the
Performance Units awarded to the Recipient pursuant to the terms of this Award
as a result of the occurrence of the Change in Control.

 

5



--------------------------------------------------------------------------------

9. Overall Limit on Amounts Paid to Recipient. Notwithstanding anything to the
contrary contained in this Instrument, the maximum amount payable to the
Recipient with respect to the Performance Units awarded pursuant to the terms of
this Instrument shall not exceed an amount equal to: (a) the total number of
Performance Units contained in the Targeted Performance Unit Award; multiplied
by (b) the grant date fair value of one Performance Unit as determined by the
Company as of the date the on which the Award is granted; multiplied by (c) five
(5).

10. Manner for Payment of Awards. All amounts required to be paid to a Recipient
in connection with the Performance Units reflected in this Award shall be paid
in one lump sum payment less applicable withholding taxes.

11. Applicability of the Plan. Except as otherwise provided by this Instrument,
the terms of the Plan shall apply to the Award described in this Instrument and
the rights of the Recipient with respect to such Award. This Instrument,
together with the Plan, contains all the terms and conditions of the Award
described herein and the rights of the Recipient with respect to such Award.

12. Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:

If to the Company:

Gibraltar Industries, Inc.

3556 Lake Shore Road

P.O. Box 2028

Buffalo, New York 14219

Attn: Corporate Secretary

If to the Recipient:

Name of Recipient

Street Address of Recipient

City/Town, State and Zip Code

or to such changed address as to which either party has given notice to the
other party in accordance with this Section 9. All notices shall be deemed given
when so mailed, except that a notice of a change of address shall be deemed
given when received.

13. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meaning provided to such terms by the Plan.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.

 

GIBRALTAR INDUSTRIES, INC. By:  

 

 

 

7